Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] In the last several quarterly messages, I have begun by sharing some of my general thoughts about the U.S. economy, the impact the recession is having on the banking system and how all of this impacts First Mid and our investments in First Mid. While my outlook is more favorable than it was a year ago at this time, it is also clear that the economy, banks as a group and First Mid still have some obstacles to overcome. The unemployment rate in the U.S. is nearly 10 percent, our state has major financial challenges and, while better than most peer financial institutions, our asset quality is not as strong as we have become accustomed to in years past.Nevertheless, our financial performance for the first quarter of 2010 has improved and we feel confident in the future. Earnings for the first three months of 2010 amounted to $2.5 million or $.32 per diluted share compared to $2.2 million or $.31 per diluted share for the same period in 2009.Most of this increase resulted from increased net interest income ($9.4 million in 2010 compared to $8.6 million in 2009), much of which was offset by a decline in non-interest income ($3.1 million in 2009 compared with $3.7 million in 2009). While most components of non-interest income were relatively unchanged from 2009, we recognized a one-time non-recurring gain of $1 million last year from the sale of our merchant card servicing portfolio.
